DETAILED ACTION
This non-final Office action is in response to Applicant’s patent application filed on 9/19/2019. An action on the merits follows. 
Claim(s) 22-31 is/are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Objections
Claim(s) 24 and 29 is/are objected to because of the following informalities:
In claim 24 and 29, “said spent staple cartridge” should be “said unspent staple cartridge”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 23, 28  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 and 28 recites the limitation “said cutting member”. There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject 
Claim(s) 22-25 and 27-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USP# 20060278680 of Viola (henceforth Viola) in view of USP# 20050173490 of Shelton, IV (henceforth Shelton) and in further view of USP# 20040231870 of McCormick et al. (henceforth McCormick).
Regarding claim 22 and 24, Viola teaches a surgical instrument (Viola: 10), comprising: 
an end effector (Viola: 18) including a replaceable unspent staple cartridge (Viola: 21, para 0043, 0076) comprising staples (Viola: 158) removably stored therein; 
a staple firing drive (Viola: 66, 74, 162, 164), comprising: 
an electric motor circuit (Viola: 66 and its connection to controller 28 ) including an electric motor (Viola: 66); and 
a firing member (Viola: 74, 162, 164) movable through a firing stroke by said electric motor (Viola: para 0065, 0075-0076), 
a motor control system (Viola: 28), comprising: 
a position sensor (Viola: 106, 112) configured to detect the position of said firing member (Viola: para 0091-0094), wherein said motor control system is configured to change the operation of said electric motor based on an input from said position sensor (Viola: para 0091-0094).
Viola is silent on wherein said firing stroke comprises a first stroke portion and a second stroke portion; and wherein said surgical instrument further comprises a firing lockout configured to block said second stroke portion if said replaceable unspent staple cartridge is missing from said end effector, and wherein said staples are ejected from said staple cartridge during said second stroke portion if said unspent staple cartridge is seated in said end effector.
Shelton teaches a similar surgical instrument (Shelton: 10) with an end effector (Shelton: 12) including a replaceable unspent staple cartridge (Shelton: 37, para 0057, para 0062) comprising staples (Shelton: 222) removably stored therein and a firing member (Shelton: 14) movable through a firing stroke (Shelton: para 0099) comprising a first stroke portion (Shelton: portion of the firing stroke prior to 272 of 270, (i.e. see fig. 29), see also annotated fig. 27) and a second stroke portion (Shelton: portion of the firing stroke after 272 of 270, (i.e. see fig. 29) see also annotated fig. 27) and wherein said surgical instrument further comprises a firing lockout (Shelton: 270) configured to block said second stroke portion if said replaceable unspent staple cartridge is missing from said end effector (Shelton: para 0102-0109), and wherein said staples are ejected from said staple cartridge during said second stroke portion if said unspent staple cartridge is seated in said end effector (Shelton: para 0102-0109). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the surgical instrument of Viola with the addition of firing lockout as taught by Shelton in order to prevent firing of the surgical instrument when there is a missing or spent cartridge present, which makes the instrument safer and easier to use. 
The combination of Viola and Shelton, as shown above is silent on, a current sensor configured to detect the current through said electric motor, wherein said motor control system is configured to change the operation of said electric motor based on an input from said current sensor.  
However, McCormick teaches a motor (McCormick: 14, 32) for a power tool and a current sensor (McCormick: 84, fig. 7) configured to detect the current through said electric motor (McCormick: para 0054); and a motor control system (McCormick: 80, fig. 7) wherein said motor control system is configured to change the operation of said electric motor based on an input from said current sensor (McCormick: para 0054). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the surgical instrument of Viola with the addition of a current McCormick in order to prevent damage to the tool (surgical instrument) in case of a stall/stuck condition.
Regarding claim 23, as shown in claim 22, the combination of Viola, Shelton and McCormick teaches wherein said cutting member comprises a tissue cutting knife (Viola “knife blade”, para 0065).
Regarding claim 25, as shown in claim 22, the combination of Viola, Shelton and McCormick teaches wherein said motor control system comprises a microprocessor (Viola: para 0049, i.e. “The controller 28 is any electronic device being coupled to a memory for executing one or more readable program instructions”.  Please note “microprocessor” as defined by macmillan dictionary is “a piece of electronic equipment inside a computer that makes it work.”, and since controller 28 makes the motor 66, it has been broadly interpreted as a microprocessor. https://www.macmillandictionary.com/dictionary/american/microprocessor#microprocessor_4 Accessed 6/17/2021).

Regarding claim 27 and 29, Viola teaches a surgical instrument (Viola: 10), comprising: 
an end effector (Viola: 18) configured to receive a replaceable unspent staple cartridge (Viola: 21, para 0043, 0076) comprising staples (Viola: 158) removably stored therein; 
a staple firing drive (Viola: 66, 74, 162, 164), comprising: 
an electric motor circuit (Viola: 66 and its connection to controller 28) including an electric motor (Viola: 66); and 
a firing member (Viola: 74, 162, 164) movable through a firing stroke by said electric motor (Viola: para 0065, 0075-0076), 
a motor control system (Viola: 28), comprising: 
a position sensor (Viola: 106, 112) configured to detect the position of said firing member (Viola: para 0091-0094), wherein said motor control system is configured to change Viola: para 0091-0094).
Viola is silent on wherein said firing stroke comprises an initial stroke portion and a staple firing stroke portion; and wherein said surgical instrument further comprises a firing lockout configured to block said staple firing stroke portion if said replaceable unspent staple cartridge is missing from said end effector, and wherein said staples are ejected from said staple cartridge during said staple firing stroke portion if said unspent staple cartridge is seated in said end effector.
However, Shelton teaches a similar surgical instrument (Shelton: 10) with an end effector (Shelton: 12) configured to receive a replaceable unspent staple cartridge (Shelton: 37, para 0057, para 0062) comprising staples (Shelton: 222) removably stored therein and a firing member (Shelton: 14) movable through a firing stroke (Shelton: para 0099), wherein said firing stroke comprises an initial stroke portion (Shelton: portion of the firing stroke prior to 272 of 270, (i.e. see fig. 29), see also annotated fig. 27) and a staple firing stroke portion (Shelton: portion of the firing stroke after 272 of 270, (i.e. see fig. 29) see also annotated fig. 27) and wherein said surgical instrument further comprises a firing lockout (Shelton: 270) configured to block said staple firing stroke portion if said replaceable unspent staple cartridge is missing from said end effector (Shelton: para 0102-0109), and wherein said staples are ejected from said staple cartridge during said staple firing stroke portion if said unspent staple cartridge is seated in said end effector (Shelton: para 0102-0109). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the surgical instrument of Viola with the addition of firing lockout as taught by Shelton in order to prevent firing of the surgical instrument when there is a missing or spent cartridge present, which makes the instrument safer and easier to use. 
The combination of Viola and Shelton, as shown above is silent on a current sensor configured to detect the current to said electric motor, wherein said motor control system is configured to change the energized state of said electric motor based on an input from said current sensor; and 
However, McCormick teaches a motor (McCormick: 14, 32) for a power tool and a current sensor (McCormick: 84, fig. 7) configured to detect the current to said electric motor (McCormick: para 0054); and a motor control system (McCormick: 80, fig. 7) wherein said motor control system is configured to change the energized state of said electric motor based on an input from said current sensor (McCormick: para 0054). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the surgical instrument of Viola with the addition of a current sensor as taught by McCormick in order to prevent damage to the tool (surgical instrument) in case of a stall/stuck condition.
Regarding claim 28, as shown in claim 27, the combination of Viola, Shelton and McCormick teaches wherein said cutting member comprises a tissue cutting knife (Viola “knife blade”, para 0065).
Regarding claim 30, as shown in claim 27, the combination of Viola, Shelton and McCormick teaches wherein said motor control system comprises a microprocessor (Viola: para 0049, i.e. “The controller 28 is any electronic device being coupled to a memory for executing one or more readable program instructions”.  Please note “microprocessor” as defined by macmillan dictionary is “a piece of electronic equipment inside a computer that makes it work.”, and since controller 28 makes the motor 66, it has been broadly interpreted as a microprocessor. https://www.macmillandictionary.com/dictionary/american/microprocessor#microprocessor_4 Accessed 6/17/2021).

    PNG
    media_image1.png
    363
    848
    media_image1.png
    Greyscale

Claim/s 26 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola in view of Shelton and McCormick and in further view of USP# 20010004700 Honeycut et al. (henceforth Honeycut). 
Regarding claim 26, as shown in claim 26, the combination of Viola, Shelton and McCormick is silent on surgical instrument further comprising a pulse width modulation circuit to control the speed of said electric motor. 
However, Honeycut teaches a surgical instrument (Honeycut: 10) comprising a motor (Honeycut: 90) and a pulse width modulation circuit (Honeycut: 134) to control the speed of said electric motor (Honeycut: para 0113) which utilizes a pulse width modulation circuit to control said motor to control the motor (Honeycut: para 0113). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify surgical instrument of Viola with the usage of a pulse width modulation to control the motor as taught by Honeycut in order to provide precise and energy efficient control over the motor.

Regarding claim 31, as shown in claim 30, teaches the combination of Viola, Shelton and McCormick is silent on the surgical instrument further comprising a pulse width modulation circuit to control the speed of said electric motor.
Honeycut teaches a surgical instrument (Honeycut: 10) comprising a motor (Honeycut: 90) and a pulse width modulation circuit (Honeycut: 134) to control the speed of said electric motor (Honeycut: para 0113) which utilizes a pulse width modulation circuit to control said motor to control the motor (Honeycut: para 0113). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify surgical instrument of Viola with the usage of a pulse width modulation to control the motor as taught by Honeycut in order to provide precise and energy efficient control over the motor.
Double Patenting
The Applicant is advised that should claim 22 be found allowable, claim 27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The Applicant is advised that should claim 23 be found allowable, claim 28 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The Applicant is advised that should claim 24 be found allowable, claim 29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The Applicant is advised that should claim 25 be found allowable, claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference 
The Applicant is advised that should claim 26 be found allowable, claim 31 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. A./
Examiner, Art Unit 3731

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731